Citation Nr: 1639169	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, with reservist service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss, and in conjunction with his claim, he was afforded a VA audiological examination in October 2010, at which time the VA examiner diagnosed the Veteran with mixed type hearing loss, meaning that the Veteran's hearing loss has a conductive component (hearing loss that is related to organic ear disease) and a sensorineural component (hearing loss that is noise-induced).  However, when opining that the Veteran's current hearing loss is unrelated to service, the examiner stated, rather confusingly, that the Veteran's hearing loss was conductive in nature and therefore unrelated to noise exposure.  

As the VA examiner's medical opinion is inconsistent with his own diagnosis of mixed type hearing loss and ignores the sensorineural component of the Veteran's hearing loss, the opinion is insufficient.  Further, as to the conductive component, the Veteran reported ear problems in service, seeking treatment on two occasions after persistently experiencing a pounding sensation in his left ear, suggesting a possibility that the Veteran's ear disease that led to his conductive hearing loss may have begun in service. 

Accordingly, a new medical opinion, exploring the etiology of both components of the Veteran's current mixed-type hearing loss, must be obtained.  

Further, as the record reflects the Veteran's report of private otolaryngological treatment that is not of record, efforts to obtain these relevant, outstanding records must be made.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran either obtain and provide his post-active service private otolaryngological treatment, as referenced in his January 1980 reservist medical history report, or complete a related release form to allow VA to request these records on his behalf.  If the Veteran provides such a release form, request the records.  

2.  Obtain a medical opinion from an appropriate VA medical professional to address the etiology of the Veteran's currently-diagnosed mixed type hearing loss.  The Veteran's claims file must be provided for review, and the Veteran need not be reexamined unless deemed necessary to render the requested opinion.  

After reviewing the Veteran's claims file, the reviewing medical professional is asked to state whether it is at least as likely as not (50 percent or higher probability) that either the sensorineural or conductive part of the Veteran's currently-diagnosed mixed type hearing loss had its onset during, or is otherwise related to, service.  

When rendering this opinion, the reviewing medical professional is asked to consider and comment on the clinical significance of the following:

* The Veteran's report of significant noise exposure during active service when performing his duties as a tank loader, gunner, and driver, exposing him to tank engine and artillery noise, without sufficient hearing protection;
* The Veteran's report of significant noise exposure during the 12 years of his approximate 19 years of reservist service from 1973 to 1992, during which the Veteran served as a smoke generator operator, requiring regular exposure to generator noise without sufficient hearing protection;
* The Veteran's report that his occupational noise exposure as a lumber grader was mitigated by his regular use of sufficient hearing protection;
* His report of wearing no hearing protection during his post-service careers as a truck driver and warehouse supervisor;
* His in-service treatment in June and August of 1971 for a pounding sensation in his left ear; and
* His January 1980 reservist periodic examination and medical history reports reflecting that the Veteran had developed significant bilateral sensorineural hearing loss and reported being under the care of an otolaryngologist. 

A complete rationale must be provided for all opinions expressed.

3.  Then, readjudicate the Veteran's claim seeking service connection for hearing loss.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

